DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0281042 A1) in view of Mu et al. (US 2016/0358043 A1).                
Regarding claim 1
Miller discloses 
A method for magnetic resonance imaging (MRI) ([0010]), the method comprising: 
acquiring a magnetic resonance (MR) calibration image of an imaging subject ([0095]); 
mapping the MR calibration image to a corresponding anatomical region of interest (ROJ) attribute map for an anatomical ROI of the imaging subject ([0095]);                


“mapping by a trained deep neural network,
adjusting one or more localizer scan parameters based on the anatomical ROI attribute map; and
acquiring one or more localizer images of the anatomical ROI according to the one or more localizer scan parameters”.
Mu, however, teaches 
mapping by a trained deep neural network ([0021] & [0031]—[0033]),
adjusting one or more localizer scan parameters ([0022]) based on the anatomical ROI attribute map ([0013], the ROI is the region from where the images are taken); and
acquiring one or more localizer images of the anatomical ROI according to the one or more localizer scan parameters ([0066]—[0067], more image mini batches are acquired when when parameter adjustment threshold has not been reached—according “the localizer scan parameters”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “mapping with neural network based on ROI attribute map” as taught by Mu in the method of Miller.
The justification for this modification would be to use hash table for reducing the overhead of large-scale data storage (ABSTRACT). 

Regarding claim 12
Miller discloses 
A method ([0010]), comprising:
receiving a particular MR calibration image ([0095]); and
Miller does not explicitly teach 
“training a deep neural network to map magnetic resonance (MR) calibration images to corresponding anatomical region of interest (ROJ) attribute maps;
determining, from the particular MR calibration image, a corresponding anatomical ROI attribute map using the trained deep neural network”.
Mu, however, teaches
training a deep neural network to map magnetic resonance (MR) calibration images ([0022]) to corresponding anatomical region of interest (ROJ) attribute maps ([0013], the ROI is the region from where the images are taken);
determining, from the particular MR calibration image, a corresponding anatomical ROI attribute map using the trained deep neural network ([0066]—[0067], more image mini batches are acquired when parameter adjustment threshold has not been reached—according “the localizer scan parameters”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “mapping with neural network based on ROI attribute map” as taught by Mu in the method of Miller.


The justification for this modification would be to use hash table for reducing the overhead of large-scale data storage (ABSTRACT). 
Regarding claim 13
Miller in view of Mu teach the method of claim 12, 
Mu applied to claim 13 further teaches 
wherein training the deep neural network ([0004]—[0006]) comprises feeding a plurality of training data pairs  ([0010]) to the deep neural network, 
wherein each training data pair includes an MR calibration image ([0004], training image sets are “calibration images”) and a corresponding ground truth anatomical ROI attribute map with embedded attribute parameters ([0031], ROI K mapping functions iteratively adjust the parameters associated with the “hashing function).
Claims 2, 3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0281042 A1) in view of Mu et al. (US 2016/0358043 A1) in view of Wang et al. (US 2015/0054505 A1).               
Regarding claim 2
Miller in view of Mu teach the method of claim 1, 
Miller in view of Mu do not explicitly teach 
“further comprising: generating a graphical prescription using the localizer images; and 

performing a diagnostic scan of the anatomical ROI of the imaging subject according to the graphical prescription”.
Wang, however, teaches 
further comprising: generating a graphical prescription using the localizer images ([0059], graphical descriptors are generated); and 
performing a diagnostic scan of the anatomical ROI of the imaging subject according to the graphical prescription ([0023], diagnostic images are taken according to the graphics, and images are generated during this process.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “diagnostic scan of ROI” as taught by Wang in the method of Miller in view of Mu.
The justification for this modification would be to select a small region of interest and adjusts scanning to that region to achieve high-quality images. 
Regarding claim 3
Miller in view of Mu teach the method of claim 1, 
Miller in view of Mu do not explicitly teach 
“wherein adjusting the one or more localizer scan parameters comprises adjusting a field of view, and 
wherein acquiring the one or more localizer images comprises acquiring the one or more localizer images with the adjusted field of view”.

Wang, however, teaches 
wherein adjusting the one or more localizer scan parameters comprises adjusting a field of view ([0023], input parameter determines the field of view/ field of interest), and 
wherein acquiring the one or more localizer images comprises acquiring the one or more localizer images with the adjusted field of view ([0023], images of the patient are taken up with the adjusted/controlled field of view).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “anatomical ROI as a function of scan protocol” as taught by Wang in the method of Miller in view of Mu.
The justification for this modification would be to match the scanning protocol to a specific body region in order to get improved image quality. 
Regarding claim 8
	Miller in view of Mu teach the method of claim 1, 
	Although strongly implied, Miller in view of Mu do not explicitly teach 
“wherein the anatomical ROI is determined based on a scanning protocol selected by a user”.
Wang, however, teaches 


wherein the anatomical ROI is determined based on a scanning protocol selected by a user ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “anatomical ROI as a function of scan protocol” as taught by Wang in the method of Miller in view of Mu.
The justification for this modification would be to match the scanning protocol to a specific body region in order to get improved image quality. 
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0281042 A1) in view of Mu et al. (US 2016/0358043 A1) in view of Wang et al. (US 2006/0247513 A1).             
Regarding claim 4
	Miller in view of Mu teach the method of claim 1, 
	Miller in view of Mu do not explicitly teach 
“wherein adjusting the one or more localizer scan
parameters comprises adjusting a location of a table supporting the imaging subject within an imaging bore of an MRI system, and 
wherein acquiring the one or more localizer images comprises acquiring the one or more localizer images with the table at the adjusted position”.
Wang, however, teaches 

wherein adjusting the one or more localizer scan ([0009]) parameters comprises adjusting a location of a table supporting the imaging subject within an imaging bore of an MRI system ([0129]) and 
wherein acquiring the one or more localizer images comprises acquiring the one or more localizer images with the table at the adjusted position ([0129], images are acquired after the table is positioned/moved/adjusted). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “positioned tables and images as a function thereof” as taught by Wang in the method of Miller in view of Mu.
The justification for this modification would be to acquire local image data from the subject ([0036], Wang).
Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0281042 A1) in view of Mu et al. (US 2016/0358043 A1) in view of Deshpande et al. (US 2017/0364252 A1). 
Regarding claim 5
Miller in view of Mu teach the method of claim 1, 
Miller in view of Mu do not explicitly teach 
“wherein adjusting the one or more localizer scan
	Desphande, however, teaches 

parameters comprises adjusting a no phase wrap factor, and wherein acquiring the one or more localizer images comprises acquiring the one or more localizer images with the adjusted no phase wrap factor”.
	Desphande, however, teaches 
 parameters comprises adjusting a no phase wrap factor ([0051], phase over-sampling is another way of saying “no phase wrap factor”; distortion correction and table correction are all added which are “adjustments” for image quality),                        and wherein acquiring the one or more localizer images comprises acquiring the one or more localizer images with the adjusted no phase wrap factor ([0028], images are acquired using “no phase wrap factor” among other factors.)    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “no phase wrap factor” as taught by Desphane in the method of  Miller in view of Mu.
The justification for this modification would be to obtain optimal image quality and performance ([0051]—[0052], Deshpande). 
Regarding claim 6
Miller in view of Mu teach the method of claim 1, 
Miller in view of Mu do not explicitly teach 



“wherein adjusting the one or more localizer scan parameters comprises adjusting one or more of a number of slices, slice thickness, slice gap, orientation, and number of lines of k-space, and 
wherein acquiring the one or more localizer images comprises acquiring the one or more localizer images 
with the adjusted number of slices, slice thickness, slice gap, orientation, and/or number of lines of k- space”.
Desphande, however, teaches 
wherein adjusting the one or more localizer scan parameters comprises adjusting one or more of a number of slices, slice thickness, slice gap, orientation, and number of lines of k-space ([0032] & [0051]), and 
wherein acquiring the one or more localizer images comprises acquiring the one or more localizer images with the adjusted number of slices, slice thickness, slice gap, orientation, and/or number of lines of k-space ([0051] & [0044] & [0045], slices and other parameters may be determined from user input). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “adjusted parameter 
factors of slice thickness, orientation, etc. ” as taught by Desphane in the method of  Miller in view of Mu.


The justification for this modification would be to obtain optimal image quality and performance ([0051]—[0052], Deshpande). 
Claims 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0281042 A1) in view of Mu et al. (US 2016/0358043 A1) in view of Toth et al. (US 2005/0089135 A1). 
Regarding claim 7
Miller in view of Mu teach the method of claim 1, 
Miller in view of Mu do not explicitly teach 
“further comprising determining one or more attribute parameters based on the anatomical ROI map, wherein the one or more attribute parameters comprise one or more of a center point and/or extent of the anatomical ROT, an orientation of the anatomical ROI, and an identification of the anatomical ROI, and wherein adjusting one or more localizer scan parameters comprises adjusting one or more localizer scan parameters based on the one or more attribute parameters”.
Toth, however, teaches 
further comprising determining one or more attribute parameters ([0053])                    based on the anatomical ROI map ([0061], map is where patient is positioned), 
wherein the one or more attribute parameters comprise one or more of a center point and/or extent of the anatomical ROT, an orientation of the anatomical ROI, and an identification of the anatomical ROI, and wherein adjusting one or 

more localizer scan parameters comprises adjusting one or more localizer scan parameters based on the one or more attribute parameters ()[0061], localizer scan parameters are adjusted after positioning the patient in the bore at the center point). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “attribute parameters or center point ROI” as taught by Toth in the method of Miller in view of Mu.
The justification for this modification would be too able to position the patient for the best possible MRI image. 
Regarding claim 15
Miller in view of Mu teach the method of claim 12, 
Miller in view of Mu do not explicitly teach 
“wherein the anatomical ROI attribute map includes one or more of a center point and/or extent of the anatomical ROI within an imaging bore of the MRI system, an orientation of the anatomical ROI, and an identification of the anatomical ROI”.
Toth,  however, teaches 
wherein the anatomical ROI attribute map ([0004]) includes one or more of a center point and/or extent of the anatomical ROI within an imaging bore of the 


MRI system, an orientation of the anatomical ROI, and an identification of the anatomical ROI ([0061]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “ROI map with center point) as taught by Toth in the method of Miller in view of Mu.
The justification for this modification would be too able to position the patient for the best possible MRI image. 
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0281042 A1) in view of Muslih (US 2017/0287174 A1). 
Regarding claim 16
Miller discloses a magnetic resonance imaging (MRI) system ([0010]), 
comprising:
a memory ([0069]) storing a trained deep neural network and instructions (FIG. 3, [0069]); and
a processor communicably coupled to the memory and when executing the instructions ([0069]), configured to:
instruct the MRI system to acquire an MR calibration image of an imaging subject ([0095]); 
determine, with the MR calibration image and using the trained deep neural network, an anatomical region of interest (ROI) attribute map ([0095]), the 

anatomical ROI attribute ([0003] & [0011]—[0012] map ([0010] defining one or more attribute parameters of an anatomical ROI of the imaging subject (operating parameter is a targeted source of energy which is part of the anatomical area of biological tissue, [0069]). 
Miller does not explicitly teach
“determine one or more localizer scan settings for a localizer scan based on the anatomical ROI attribute map; and 
instruct the MRI system to acquire a localizer image using the one or more localizer scan settings”.
Muslih, however, teaches 
determine one or more localizer scan settings for a localizer scan based on the anatomical ROI attribute map ([0007] configuration setting based on map of ROI attributes that are stored in a database = a map. Anatomical elements are “mapped” to configurations in the database); and 
instruct the MRI system to acquire a localizer image using the one or more localizer scan settings ([0002]—[0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “localizer scans based on ROI/stored attributes” as taught by Muslih in the system of  Miller.


The justification for this modification would be to select view configurations based on what part of a patient’s anatomy you’re viewing ([0002], Muslih).
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0281042 A1) in view of Muslih (US 2017/0287174 A1) in view of Mu et al. (US 2016/0358043 A1).                
Regarding claim 17
Miller in view of Muslih teach the MRI system of claim 16, 
Miller in view of Muslih do not explicitly teach 
wherein the memory further stores instructions for training the deep neural network.
Mu, however, teaches 
wherein the memory further stores instructions for training the deep neural network ([0005]—[0008] & [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “training with a neural network” as taught by Mu in the system of Miller in view of Muslih.
The justification for this modification would be to use hash table of the neural network for reducing the overhead of large-scale data storage (ABSTRACT). 



Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0281042 A1) in view of Muslih (US 2017/0287174 A1) in view of Toth et al. (US 2005/0089135 A1).                
Regarding claim 19
Miller in view of Muslih in view of Mu teach the MRI system of claim 16, 
Miller in view of Muslih in view of Mu do not explicitly teach 
“wherein the one or more attribute parameters comprise one or more of a center point and/or extent of the anatomical ROI within an imaging bore of the MRI system, an orientation of the anatomical ROI, and an identification of the anatomical ROI”.
Toth, however, teaches 
wherein the one or more attribute parameters ([0053]) comprise one or more of a center point and/or extent of the anatomical ROI within an imaging bore of the MRI system, an orientation of the anatomical ROI, and an identification of the anatomical ROI ([0061], the center point is positioned to identify a certain ROI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “ROI map with center point) as taught by Toth in the method of Miller in view of Muslin in view of Mu.
The justification for this modification would be too able to position the patient for the best possible MRI image. 

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0281042 A1) in view of Muslih (US 2017/0287174 A1) in view of Wang et al. (US 2015/0054505 A1).               
Regarding claim 20
Miller in view of Muslin in view of Mu teach the MRI system of claim 16, 
Miller in view of Muslin in view of Mu do not explicitly teach 
“wherein the processor, when executing the instructions,  configured to: generate a graphical prescription using the localizer image; and 
instruct the MRI system to acquire one or more diagnostic images of the anatomical ROI of the imaging subject according to the graphical prescription”.
Wang, however, teaches 
wherein the processor ([0008]—[0009]), when executing the instructions,  configured to: 
generate a graphical prescription ([0023]) using the localizer image (the localizer image is the image the “box” is over); and 
instruct the MRI system to acquire one or more diagnostic images of the anatomical ROI of the imaging subject according to the graphical prescription ([0023], images are taken within the graphic “box”).



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “graphic box images” as taught by Wang in the system of Miller in view of Muslin in view of Mu.
The justification for this modification would be to match the scanning protocol to a specific body region in order to get improved image quality. 
Allowable Subject Matter
Claims 9—11, 14, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9
Nothing in the prior art of record teaches or discloses 
“The method of claim 8, further comprising determining, based on the anatomical ROI attribute map, whether the anatomical ROI matches an anatomical ROI specified by the scanning protocol, and if the anatomical ROI determined does not match the anatomical ROI specified by the scanning protocol, outputting a notification alerting an operator that the anatomical ROI does not match the anatomical ROI specified by the scanning protocol”.

Regarding claim 10
Nothing in the prior art of record teaches or discloses 
“The method of claim 8, further comprising determining, based on the anatomical ROI attribute map, whether a receive radio frequency (RF) coil is positioned at a target position, and if the receive RF coil is not positioned at the 
target position, outputting a notification alerting an operator of the MRI system that the receive RF coil is not positioned at the target position”.


Regarding claim 11
Nothing in the prior art of record teaches or discloses
“The method of claim 8, further comprising determining, based on the anatomical ROI attribute map, whether a set field of view (FOV) of the MR calibration image matches a target FOV specified by the scanning protocol, and if the set FOV does not match the target FOV, outputting a notification alerting an operator that the set FOV does not match the target FOV”.

Regarding claim 14
Nothing in the prior art of record teaches or discloses
“The method of claim 13, wherein training the deep neural network comprises:
correlating the MR calibration image in a training data pair to a predicted anatomical ROI attribute map using the deep neural network;
calculating a difference between the predicted anatomical ROI attribute map and the ground truth anatomical ROI attribute map; and
adjusting parameters of the deep neural network via backpropagation based on the difference between the predicted anatomical ROI attribute map and the ground truth anatomical ROI attribute map”.

Regarding claim 18
Nothing in the prior art of record teaches or discloses
“The MRI system of claim 17, wherein the processor, when executing the instructions for training the deep neural network, is configured to: 
feed a plurality of training data pairs to the deep neural network, each training data pair includes an MR calibration image and a corresponding ground truth anatomical ROI attribute map; 
map the MR calibration image in a training data pair to a predicted anatomical ROI attribute map using the deep neural network; 
calculate a difference between the predicted anatomical ROI attribute map and the corresponding ground truth anatomical ROI attribute map; and 


adjust parameters of the deep neural network via backpropagation based on the difference between the predicted anatomical ROI attribute map and the ground truth anatomical ROI attribute map”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852